 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DOUGLAS C. HEUMANN, et al.,                          Case No.: 19-CV-1119 W (MSB)
12                                      Plaintiffs,
                                                          ORDER GRANTING JOINT
13   v.                                                   MOTION TO DISMISS WITH
                                                          PREJUDICE [DOC. 19]
14   TAMMIE LEE ASANTI (fka TAMMIE
     LEE HEUMANN,
15
                                       Defendant.
16
17   And Related Actions.
18
19         The parties have filed a joint motion to dismiss. Good cause appearing, the Court
20   GRANTS the joint motion [Doc. 19] and DISMISSES this case WITH PREJUDICE.
21   Each side shall bear his, her or its own costs.
22         Additionally, pursuant to parties’ agreement, Magistrate Judge Michael S. Berg
23   shall retain jurisdiction for one year from the date of this order to decide:
24         (1) all disputes regarding settlement terms arising during the documentation
25             thereof not resolved by the parties themselves; and,
26         (2) all disputes arising out of the terms of the settlement agreement once
27             completed.
28

                                                      1
                                                                                     19-CV-1119 W (MSB)
 1   Any decision by Magistrate Judge Berg regarding any such dispute listed above shall be
 2   final and binding
 3         IT IS SO ORDERED.
 4   Dated: December 17, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                            19-CV-1119 W (MSB)
